Citation Nr: 1037452	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO. 04-24 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran had active service from July 1981 through November 
1986, with many periods of additional reserve service between 
June 1971 and June 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The June 2004 Statement of the Case (SOC) addressed the issues of 
service connection for disabilities of the bilateral knees, left 
shoulder, left ankle, left foot, neck, back, ear, urinary tract, 
and skin, as well as bilateral hearing loss and tinnitus. In his 
July 2004 substantive appeal to the Board, the Veteran limited 
his appeal and thereby only perfected his appeal as to the issues 
of service connection for a bilateral knee disability, a back 
disability, bilateral hearing loss, and tinnitus claims. In June 
2010, after the Board's remand, service connection for a left 
knee disorder, a back disability and tinnitus were granted. As 
such, the Board's jurisdiction is limited to the issues of 
entitlement to service connection for a right knee disorder and 
for bilateral hearing loss.

In June 2007, the Veteran's representative submitted a statement 
discussing disabilities of the foot, ankle, neck, shoulder and 
skin, in addition to the claims before the Board at this time. 
This discussion implies that the Veteran wishes to reopen the 
claims for service connection of the left foot, left ankle, 
neck, left shoulder, and skin, which were denied in the 
August 2002 rating decision, but not substantively appealed, as 
discussed above. Also, the Appeals Management Center noted, in a 
June 2010 memorandum to the file, that the issue of entitlement 
to service connection for sciatica, including as secondary 
to degenerative disc disease, was raised by the record. These 
issues are, therefore, REFERRED to the RO for clarification or 
other appropriate action.




FINDINGS OF FACT

1. There is no evidence within the Veteran's service treatment 
records to show that he complained of symptoms related to his 
current right knee disability while in any period of service.

2. The Veteran has auditory thresholds of 40 decibels or greater 
at 1000, 2000, 3000, and 4000 Hertz, in the right ear, and at 
2000, 3000, and 4000 Hertz in the left ear.

3. Competent medical evidence shows that the Veteran's bilateral 
hearing loss as likely as not manifested as a result of noise 
exposure during active service, active duty for training, or 
inactive duty for training.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred during service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).

2. Bilateral hearing loss was incurred during service. 38 
U.S.C.A. §§ 101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 
3.6, 3.102, 3.303(a), 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish service connection for both a 
right knee disability and for bilateral hearing loss. Generally, 
for service connection, the claims folder must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury." See Pond v. West, 
12 Vet. App. 341, 346 (1999). In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during active service. 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty. 38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d). 
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 C.F.R. § 
3.6(c)(1) (2009). It follows from this that service connection 
may be granted for disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from injury 
incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 
101(24), 106, 1110, 1131. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the Veteran. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee

The Board does not dispute the existence of a current right knee 
disability. In June 2009, a VA examiner reported x-ray findings 
showing "mild/moderate narrowing of the medial tibiofemoral 
compartment space of each knee." The examiner confirmed the 
diagnosis as arthrosis in both knees. The question is whether 
there is a causal connection between the Veteran's current right 
knee disability and any period of service.

The service treatment records were reviewed. There is a showing 
of a left knee issue in service, and the current disability for 
the left knee has previously been service connected. The service 
treatment records, however, show no instance of treatment or 
symptoms of a right knee disability. In December 1996, a private 
orthopaedic doctor noted " a new problem with his right knee." 
The Veteran reported a one-year history of symptoms including 
swelling and pain, which dated back to the time when the Veteran 
started doing "a lot of weight lifting."  There is no mention 
in this report of an association between the knee symptoms and 
any period of service.

In July 2005, the Veteran submitted a statement from his primary 
care physician, which noted the Veteran's history of "intense 
physical training (running, lifting, fire fighting, etc.)" and 
indicated her belief that his "current condition is as likely as 
not or is most likely due to his work while on active duty with 
the US Navy and the intense physical training in the military." 
This statement is clearly supportive of the Veteran's claim, but 
it is vague in that the treatment is noted as knee pain, without 
any mention of which knee experiences pain, and also in that 
there is no indication that the physician is aware of the lack of 
in-service complaints regarding the right knee. It does not 
appear that this report is based upon a complete review of the 
record.

In June 2009, the Veteran was afforded a VA examination. As noted 
above, the examiner confirmed the diagnosis as arthrosis, 
following x-ray and physical examination. The examiner did review 
the claims folder and noted that the service treatment records 
are negative as to any right knee treatment. The examiner did 
indicate that it is as likely as not that the left knee disorder 
is related to service, but clearly stated that "there is no 
evidence to support a similar finding for the Right Knee."

There is no additional evidence in the claims folder addressing 
the etiology of the Veteran's right knee disability. Thus, the 
evidence can be summarized as one vague opinion that is unclear 
as to basis and as to whether it speaks of the right knee, one 
private treatment note attributing the Veteran's knee pain to 
weight lifting, and the VA examination report based upon a review 
of the record, which clearly opines that there is no basis in the 
evidence to associate the Veteran's right knee disability with 
service. The only other evidence available for the Board's review 
is found in the Veteran's statements. While the Veteran clearly 
contends that he has a right knee disability that is causally 
connected to his service, such a suggestion by either the 
Veteran, or his representative, is not sufficient medical 
evidence of a medical nexus. Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time, lay testimony is not 
competent to prove a matter requiring medical expertise, such as 
an opinion as to diagnosis or medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). Competent medical 
evidence of a current disability that is causally connected to 
service is required for service connection. Here, the Veteran has 
not provided information regarding how the right knee was injured 
and whether there has been continued treatment following the 
onset of the pain in 1981.  (See VA examination results of June 
2009.) The preponderance of the evidence in this case does not 
establish that fact.

The Veteran's claim is denied because the competent medical 
evidence of record does not establish a link between the 
Veteran's right knee disability and any period of his service.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, in 
fact, the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). There is simply no 
basis upon which to grant the Veteran's claim.

Hearing Loss

In cases for hearing loss, a current disability is specifically 
defined by VA regulation. Under 38 C.F.R. § 3.385, medical 
evidence of current hearing loss requires a showing that the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or that the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent. Competent medical 
evidence meeting these criteria must be in the claims folder to 
establish a current hearing loss disability before service 
connection can be granted.

There is no dispute that the Veteran currently has a bilateral 
hearing loss disability as it is defined in VA regulation. On the 
authorized audiological evaluation in June 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
50
65
75
LEFT
10
25
45
60
60

Speech audiometry revealed speech recognition ability of 88 
percent in each ear.

Thus, the Veteran has a current hearing loss disability. The 
question is whether it was incurred in service. An issue in this 
case has been whether the Veteran was serving on active duty, 
active duty for training (ACDUTRA), or inactive duty for training 
(INACDUTRA) at the time of onset of his current hearing loss 
disability. The Board remanded the matter in July 2007 for 
additional development, including clarification on the Veteran's 
dates and character of Reserve duty. In this regard, the Board 
notes that the exact dates and character of the Veteran's Reserve 
duty remain unknown. There were many documents added to the 
claims folder following the remand, including voluminous service 
personnel records and a Statement of Service showing United 
States Naval Reserve service between June 1971 and June 2001. 
While the clear delineation between ACDUTRA and INACDUTRA remains 
unclear, the Board does not find an additional remand is 
necessary to adjudicate the claim. 

The Veteran's service treatment records contain several 
audiological measurements. Hearing was within normal limits 
according to 38 C.F.R. § 3.385 at the time of the Veteran's July 
1981 entry into active duty. See entrance examination. Under 
38 U.S.C.A. § 1111, a Veteran is afforded a presumption of sound 
condition upon entry into service, except for any defects noted 
at the time of entry examination. That presumption can be 
rebutted by clear and unmistakable evidence that a disability 
existed prior to service and was not aggravated by service. 
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b). No 
such evidence exists here, so the Veteran is presumed to have 
been in sound condition in July 1981.

In April 1984, the Veteran experienced barotraumas and his left 
ear hearing was noted as "slightly dull" and the right ear was 
"dull, clear." An audiogram was ordered for two weeks. In the 
May 1984 audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
10
25
30
LEFT
--
15
15
20
25

Thus, there is no appearance of a hearing loss disability 
following the in-service barotraumas in 1984. A June 1986 
audiogram related to flight training, as well as the October 1986 
separation examination, were similar in its findings. No puretone 
thresholds were noted above 40 at that time, although the 
examiner did characterize the findings as "high frequency 
hearing loss" in June 1986, and as "minimal bilateral 
sensorineural hearing loss" in October 1986. Nonetheless, there 
is no evidence showing that the Veteran had hearing loss as 
defined by VA regulation during his 1981 to 1986 period of active 
duty. He did, however, have many years of reserve service to 
follow.

In June 1999, the Veteran was again given an audiological 
examination as he reported for his US Naval Reserve "Age 50 
Physical." At that time, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
15
20
35
30
LEFT
20
30
40
50
50

The examiner noted bilateral high frequency hearing loss, left 
greater than right, on the report. These findings bring the 
Veteran's hearing loss within the § 3.385 definition on the left 
side, and just shy of the required findings on the right. He was 
retested one month later and noted to have mild to moderate 
sensorineural hearing loss, with the following audiological 
findings:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
55
55
LEFT
15
20
25
35
35

And, in May 2001, the Veteran was again tested when he reported 
for a periodic examination for the U.S. Naval Reserves. Findings 
at this time were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
40
50
LEFT
25
35
35
40
50

There is no doubt that at this time, the Veteran was experiencing 
bilateral hearing loss as defined by VA regulation.

The question again is whether the Veteran's hearing loss can be 
attributed to an initial manifestation during a period of active 
service. The U.S. Naval Reserve Statement of Service shows 
various periods of service, one column attributed to "Inactive" 
and one to "Training."  It is not clear in this report, the 
actual type of service, but the Board presumes that since the 
dates appear on a statement of service and since there is a 
column entitled "Inactive," that the dates falling under that 
column are dates of INACDUTRA service. The dates of the June 
1999, July 1999, and May 2001 audiological findings are all 
within this column. The Board shall extend the benefit of the 
doubt to the Veteran in this regard and find that the May 2001 
audiological findings do show an in-service incurrence of 
bilateral hearing loss.

The question remains whether the current hearing loss can be 
causally connected to these in-service findings.

In January 2005, the Veteran's private ear, nose and throat (ENT) 
specialist submitted a report in support of his claim. She noted 
his long history of progressive hearing loss, which the Board 
notes is clearly shown as progressive in the service treatment 
records noted above. She also noted that she reviewed the 
Veteran's Navy records and that "he does have a long history of 
noise exposure including 30 years in the military including small 
arms fire, shipyards, and hydraulic equipment."  She went on to 
note that the Veteran has "asymmetric neurosensory hearing loss 
with classic noise-induced component maximizing at 4000 Hz."  
Her impression was "Noise-induced hearing loss" and she opined, 
"Given his age as well as his history, his hearing loss is most 
likely due to this noise exposure in the military." The Board 
finds this to be a competent medical opinion, based upon a review 
of service records and the Veteran's history.

The only other opinion regarding the etiology of the Veteran's 
hearing loss is found in the June 2009 VA examination report. The 
examiner reported that the "C-file was available for review."  
The examiner also noted that the Veteran was exposed to 
"different types of noises like the engine room and guns on the 
deck" during his 6 years in the Navy and 27 years in the Navy 
Reserves. He was also reported to have been exposed to noise on 
the firing range while assigned to the Naval Academy as a 
teacher. The examiner went on to say that the service treatment 
records include "several hearing tests while the Veteran was on 
active duty between 1981 and 1986," and that all of these tests 
"indicated normal hearing in both ears; therefore it is this 
examiner's opinion that the hearing loss that the Veteran has 
today is not due to the noise exposure he had while on active 
duty in the military." The examiner made no mention of the 
remaining audiological findings, including findings during 
ACDUTRA or INACDUTRA. 

The Board does not find that a remand for further examination and 
opinion is necessary. The Veteran's private physician submitted a 
clear opinion with a reasoned basis showing her opinion that the 
Veteran's current bilateral hearing loss disability is as likely 
as not related to his service. The VA examiner's incomplete 
findings cannot be used to refute this competent medical 
evidence. At the very least, the evidence is in relative 
equipoise in showing that the Veteran's bilateral hearing loss 
disability as likely as not originated in service. By extending 
the benefit of the doubt to the Veteran, this claim is granted. 
See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Duties to Notify and Assist 

A discussion addressing whether VA's duties to notify and assist 
the Veteran have been complied with as to the hearing loss claim 
is not warranted. To the extent necessary, VA has fulfilled its 
duties to notify and to assist the Veteran in the development of 
that claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002). In light of the determinations reached with 
regard to the Veteran's hearing loss, no prejudice will result to 
the Veteran by the Board's consideration of this appeal at this 
time. Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993). 

As to the Veteran's claim for entitlement to service connection 
for a right knee disability, VA fulfilled its duties to notify 
and assist the Veteran in the development of the claim. 
Sufficient evidence is available to reach a decision and the 
Veteran is not prejudiced by appellate review at this time.

VA sent the Veteran letters in November 2001, March 2005, and 
July 2007 informing him of the evidence necessary to establish 
entitlement to service connection. The Veteran was notified of 
what was necessary to establish his claim, what evidence he was 
expected to provide, and what VA would obtain on his behalf. The 
July 2007 letter also informed the Veteran of the type of 
evidence necessary to establish an effective date and a 
disability rating, as is required under Dingess v. Nicholson, 19 
Vet. App. 473 (2006). Thus, these letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2009).

VA also has a duty to assist the Veteran in substantiating his 
claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's statements, 
his service treatment records, and VA and private treatment 
records have been associated with the claims folder. The Veteran 
was also afforded a VA examination and the June 2009 report is of 
record. The Veteran has been afforded several opportunities, but 
has not notified VA of any additional available relevant records 
with regard to his claim.

VA has done everything reasonably possible to assist the Veteran. 
A remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duties to notify and assist 
the Veteran and further development is not warranted.


ORDER

Entitlement to service connection for a right knee disability is 
denied.

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


